                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


 AERITAS, LLC,

                Plaintiff,

 v.                                                    Civil Action No. 6:19-cv-00387

 PANERA BREAD COMPANY, AND
 PANERA, LLC D/B/A PANERA
 BREAD,

                Defendants.


  DEFENDANTS PANERA BREAD COMPANY AND PANERA, LLC’S CONSENT
MOTION FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

       Defendants Panera Bread Company and Panera, LLC (“Panera”) file this unopposed

motion for extension of time to answer or otherwise respond to Plaintiff Aeritas, LLC’s

(“Plaintiff”) Complaint (ECF No. 1).

       Plaintiff filed its Complaint on June 24, 2019 (ECF No. 1). Plaintiff served Panera with

process on June 25, 2019, making Panera’s deadline to respond on July 16, 2019. Counsel for

Panera conferred with Plaintiff’s counsel on July 12, 2019 to request a 30-day courtesy extension

of time for Panera to answer or otherwise respond to Plaintiff’s Complaint, and Plaintiff’s counsel

consented to Panera’s requested extension.

       Panera therefore respectfully requests an extension of time up to and including August 15,

2019, to answer or otherwise respond to the Complaint. No prior extension of time has been

requested, and Panera’s requested extension is not made for purposes of delay. Accordingly,

Panera respectfully requests that the Court issue the attached proposed order extending Panera’s

time to answer or otherwise respond to Plaintiff’s complaint to August 15, 2019.



                                                1
Dated: July 12, 2019       Respectfully submitted,

                           By: /s/ Brady Cox
                           Brady Cox (TX Bar No. 24074084)
                           ALSTON & BIRD LLP
                           2200 Ross Avenue, Suite 2300
                           Dallas, Texas 75201
                           Phone: (214) 922-3400
                           Fax: (214) 922-3899
                           brady.cox@alston.com

                           Attorney for Defendants Panera Bread
                           Company and Panera, LLC




                       2
                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system on July 12,

2019.

                                                    /s/ Brady Cox
                                                    Brady Cox




                                                3
